On Petition for Rehearing and Clarification of Opinion.
PER CURIAM.
Appellants have asked for a rehearing or a clarification of the opinion filed March 23, 1942. The particular paragraph to which our attention is drawn, and which we are asked to clarify, is as follows: “Doubtless it is true that the courts of the District have power to grant protection to property of insane persons, wherever they may be at a particular time, if the property itself is located in the District of Columbia, but protection of property is not the object of this petition. Appellants are not interested in obtaining the appointment of a receiver or custodian of the small amount of Mrs. Cooper’s property in the District of Columbia. They are seeking an adjudication of insanity and the appointment of a committee for the purpose of controlling properties located in New York, and this character of relief the courts of the District may not grant in the absence of personal service in the District of Columbia.”'
Appellants state that it is incorrect to say that they are not interested in obtaining the appointment of a receiver or custodian of Mrs. Cooper’s property in the District of Columbia, and insist that they are. If this is true, nothing in the opinion forecloses any right they may have in that respect. We did not decide, nor did appellants ask us to decide, whether a receiver or custodian to care for property within the District could be appointed without an adjudication of insanity. The_petition below prayed that a “hearing be had to determine the mental competency of Emma K. Cooper and should she be found to be non compos mentis that [appellants] be appointed domiciliary committee of the estate of said Emma K. Cooper”. Our opinion holds that a general or domiciliary committee cannot be appointed without an adjudication of insanity, and that there cannot be an adjudication of insanity in the absence of personal jurisdiction over the alleged insane person.
Rehearing denied.